DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of a certified copy of US provisional application 62/384,232 filed September 7, 2016. Receipt is also acknowledged of the WIPO publication of PCT/US2017/050372 filed September 7, 2-17.
Response to Restriction Election
Applicant’s election without traverse of Group I, claims 73-87, in the reply filed on December 1, 2021 is acknowledged. 
Upon further consideration, the June 2, 2021 restriction requirement is withdrawn. Independent claims 88, 94, and 99 are different combinations of the limitations of elected claims 73-87. In searching the subject matter of elected Group I, claims 73-87, the subject matter of withdrawn claims 88-103 was also examined. Therefore, claims 88-103 are rejoined and claims 73-103 are under examination.
Specification Objection
The disclosure is objected to because of the following informality:
Page 2 line 2 “Ti a second metal” appears to be grammatically incorrect.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 80, 85, and 88-93 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 80 lines 1-2 and claim 88 line 5 “the second metal and Ti exhibit a miscibility gap” renders the claim indefinite. It is unclear if this is referring to a property that exists between Ti and the second metal for any combination of these two elements or if it is required to be present for the claimed composition (i.e. a Ti alloy wherein Ti is the most abundant metal by atomic percentage). For the purpose of examination claim 80 will be given the broadest reasonable interpretation of referring to the phase diagram and requiring a miscibility gap for any combination of Ti and the second metal.
Claim 85 lines 1-2 “Ti is at least partially soluble in the second metal” renders the claim indefinite. It is unclear if this is referring to a property that exists between Ti and the second metal for any combination of these two elements or if it is required to be present for the claimed composition (i.e. a Ti alloy wherein Ti is the most abundant metal by atomic percentage). For the purpose of examination claim 85 will be given the broadest reasonable interpretation of referring to the phase diagram and requiring Ti to be at least partially soluble in the second metal for any combination of the two elements.
Claims 89-93 are rejected as depending from claim 88.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 73-75, 77-79, 81, 83, 86, 87, 99, 100, and 103 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (Liu et al. Powder metallurgical low-modulus Ti-Mg alloys for biomedical applications. Materials Science and Engineering C 56 (2015) 241-250.).
Regarding claim 73, Liu teaches a spark plasma sintered (2.2 Spark plasma sintering) Ti-xMg (x = 5, 10, 15 wt%) (about 9, 18, and 26 at%; i.e. a metal alloy comprising Ti and a second metal wherein Ti is the most abundant metal by atomic percentage in the sintered metal alloy) (2.1 Mechanical alloying) with a Ti matrix grain size of around 100 nm and second phase particles with a size of 100 to 200 nm (i.e. nanocrystalline) (3.2 Microstructures after SPS, Figs. 3, 4) and relative densities of 99.68, 99.44, or 93.49% (i.e. relative density of at least 80%) (3.2 Microstructures after SPS, Table 1).
Regarding claims 74, 75, 77, and 78, Liu teaches Ti-xMg (x = 5, 10, 15 wt%) (i.e. the second metal is Mg at about 9, 18, and 26 at% and Ti is present at about 91, 82, and 74 at%) (2.1 Mechanical alloying).
Regarding claim 79, Liu teaches a Ti matrix and second phase particles (i.e. dual-phase) (3.2 Microstructure after SPS, Figs. 3, 4).
Regarding claim 81, Liu teaches a Ti matrix average grain size of around 100 nm and second phase particles with a size of 100 to 200 nm (3.2 Microstructure after SPS, Figs. 3, 4).
Regarding claim 83, Liu teaches spark plasma sintering using a die with a 20 mm diameter (2.2 Spark plasma sintering) and testing mechanical properties on alloy rods 1 mm in diameter and 1.5 mm in length (2.4 Mechanical property tests) (i.e. bulk nanocrystalline metal alloy).
Regarding claim 86, Liu teaches the alloy has super saturations (i.e. solid solution) of Mg in Ti matrix (abstract, 3.2. Microstructures after SPS, Figs. 3, 4).
Regarding claim 87, Liu teaches relative densities of 99.68, 99.44, or 93.49% (i.e. relative density of at least 90%) (3.2 Microstructures after SPS, Table 1).
Regarding claims 99 and 100, Liu teaches a spark plasma sintered (2.2 Spark plasma sintering) Ti-xMg (x = 5, 10, 15 wt%) (about 9, 18, and 26 at%; i.e. a metal alloy comprising Ti and a second metal, Mg, wherein Ti is the most abundant metal by atomic percentage in the sintered metal alloy) (2.1 Mechanical alloying) with a Ti matrix grain size of around 100 nm and second phase particles with a size of 100 to 200 nm (i.e. nanocrystalline with an average grain size of less than 300 nm) (3.2 Microstructures after SPS, Figs. 3, 4) and relative densities of 99.68, 99.44, or 93.49% (i.e. relative density of at least 80%) (3.2 Microstructures after SPS, Table 1).
Regarding claim 103, Liu teaches a Ti matrix and second phase particles (i.e. dual-phase) (3.2 Microstructure after SPS, Figs. 3, 4).
Claims 73-75, 77-79, 82, 83, 86, and 87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qureshi (Qureshi et al. Development of low density ternary Ti-Mg-B alloy via mechanical alloying. Mat. Tech & Adv. Perf. Mat. 2002 17.3:151-164.).
Regarding claim 73, Qureshi teaches mechanical alloying (MA) Ti-Mg-B powders with 80% Ti, 10% Mg, and 10% B (i.e. metal alloy comprising Ti and a second metal, wherein Ti is the most abundant metal by atomic percentage in the sintered metal alloy) then HIPping (i.e. sintering) (Experimental, Fig. 10) with a grain size of 500 nm (i.e. nanocrystalline) and residual porosity of 0.15 vol% (i.e. density of 99.85%) (Characterization of HIP’d Compacts, Fig. 11).
Regarding claims 74 and 75, Qureshi teaches Ti-Mg-B with 80% Ti, 10% Mg, and 10% B (i.e. the second metal is Mg) (Experimental, Characterization of HIP’d Compacts, Fig. 10).
Regarding claim 77, Qureshi teaches Ti-Mg-B with 80% Ti, 10% Mg, and 10% B (Experimental). If the % taught by Qureshi is at% then 10% Mg falls within the claimed range. If the % taught by Qureshi is wt% then 10 wt% Mg is equivalent to about 14 at% Mg.
Regarding claim 78, Qureshi teaches Ti-Mg-B with 80% Ti, 10% Mg, and 10% B (Experimental). If the % taught by Qureshi is at% then 80% Ti falls within the claimed range. If the % taught by Qureshi is wt% then 80 wt% Ti is equivalent to about 55 at% Ti.
Regarding claim 79, Qureshi teaches the HIP’d compact has XRD peaks of Ti2B5+Ti3B4 and TiB2 (i.e. dual-phase) (Characterization of HIP’d Compacts, Figs. 10, 11).
Regarding claim 82, Qureshi teaches Ti-Mg-B (i.e. a third metal, B) (Experimental, Characterization of HIP’d Compacts, Fig. 10).
Regarding claim 83, Qureshi teaches a HIP’d compact (i.e. bulk nanocrystalline metal alloy) (Experimental, Characterization of HIP’d Compacts.
Regarding claim 86, Qureshi teaches a solid solubility of 28 wt% Mg in Ti and the presence of TiB2, Ti2B5, and Ti3B4 (i.e. the absence of a Mg phase in the XRD data in Fig. 10 indicates the Mg is in solid solution with the Ti) (Characterization of Mechanically Alloyed Powder, Characterization of HIP’d Compacts, Figs. 10, 11). 
Regarding claim 87, Qureshi teaches residual porosity of 0.15 vol% (i.e. density of 99.85%) (Characterization of HIP’d Compacts, Fig. 11).
Claims 73, 77-79, 81-83, 87, 99, 102, and 103 are rejected under 35 U.S.C. 102(a)(1) and alternatively under 35 U.S.C. 102(a)(2) as being anticipated by Long (CN 104911380 Espacenet machine translation, attached).
Regarding claims 73 and 87, Long teaches Examples 1-4 of an ultra-fine-grained Ti-6Al-4V alloy ([0002], [0033], [0047], [0061], [0075]) manufactured by milling powder then sintering ([0037], [0051], [0065], [0079]). 
Claim 72
Density: at least 80%
Nanocrystalline


Long Example
Long Density
Long Grain Size Range
Long Average Grain Size
Long Citation
1
99%
300 nm - 1 um
660 nm
[0044]
2
100%
300 nm -1 um
669 nm
[0058]
3
99%
100 – 600 nm
305 nm
[0072]
4
99%
100 – 500 nm
255 nm
[0086]


Regarding claims 77 and 78, Long teaches Examples 1-4 of Ti-6Al-4V (i.e. 90 wt% Al, 6 wt% Al, 4 wt% V; 86.2 at% Al, 10.2 at% Al, 3.6 at% V).
Regarding claim 79, Long teaches Examples 1-4 have an alpha + beta (i.e. dual-phase) structure ([0044], [0058], [0072], [0086]).
Regarding claim 81, Long teaches Example 4 has an average grain size of 255 nm ([0086]).
Regarding claim 82, Long teaches Examples 1-4 of Ti-6Al-4V alloy ([0002], [0033], [0047], [0061], [0075]).
Regarding claim 83, Long teaches obtaining a nearly dense alloy by sintering ([0044], [0058], [0072], [0086]) that is tested for compressive mechanical properties ([0045], [0059], [0073], [0087]).
Regarding claims 99 and 102, Long teaches Example 4 of an ultra-fine-grained Ti-6Al-4V alloy ([0075]) manufactured by milling powder then sintering ([0079]) with a density of 99% and an average grain size of 255 nm ([0086]). 
Regarding claim 103, Long teaches Example 4 has an alpha + beta (i.e. dual-phase) structure ([0086]).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 76 and 84 are rejected under 35 U.S.C. 102(1)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu (Liu et al. Powder metallurgical low-modulus Ti-Mg alloys for biomedical applications. Materials Science and Engineering C 56 (2015) 241-250.) as applied to claim 73 above.
Claims 94-97 are rejected under 35 U.S.C. 102(1)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu (Liu et al. Powder metallurgical low-modulus Ti-Mg alloys for biomedical applications. Materials Science and Engineering C 56 (2015) 241-250.).
Claim 101 is rejected under 35 U.S.C. 102(1)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu (Liu et al. Powder metallurgical low-modulus Ti-Mg alloys for biomedical applications. Materials Science and Engineering C 56 (2015) 241-250.) as applied to claim 99 above.
Regarding claims 76 and 101, the limitation of the sintered nanocrystalline metal alloy being substantially stable at a temperature that is greater than or equal to 100 °C has been considered and determined to recite a property. The composition (i.e. Ti-xMg (x=5, 10, 15 wt%); Liu 2.1 Mechanical alloying) and structure (i.e. nanocrystalline and density of at least 80%; Liu 3.2 Microstructure after SPS, Figs. 3-4, Table 1) of the prior art product is substantially similar to that claimed. It appears the properties of the prior art product are substantially similar to those claimed, including it being stable at a temperature that is greater than or equal to 100°C. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.MMPEP 2112(III).
Regarding claim 84, the limitation of the sintered nanocrystalline metal alloy having a first grain size and a sintered material comprising Ti in the absence of the second metal having a second grain size, the first grain size being smaller than the second grain size has been considered and determined to recite a property. The composition (i.e. Ti-xMg (x=5, 10, 15 wt%); Liu 2.1 Mechanical alloying) and structure (i.e. nanocrystalline and density of at least 80%; Liu 3.2 Microstructure after SPS, Figs. 3-4, Table 1) of the prior art product is substantially similar to that claimed. It appears the properties of the prior art product are substantially similar to those claimed, including having a first grain size and a sintered material comprising Ti in the absence of the second metal having a second grain size, the first grain size being smaller than the second grain size. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.MMPEP 2112(III).
Regarding claims 94-96, Liu teaches a spark plasma sintered (2.2 Spark plasma sintering) Ti-xMg (x = 5, 10, 15 wt%) (about 9, 18, and 26 at%; i.e. a metal alloy comprising Ti and a second metal wherein Ti is the most abundant metal by atomic percentage in the sintered metal alloy) (2.1 Mechanical alloying) with a Ti matrix grain size of around 100 nm and second phase particles with a size of 100 to 200 nm (i.e. nanocrystalline) (3.2 Microstructures after SPS, Figs. 3, 4) and relative densities of 99.68, 99.44, or 93.49% (i.e. relative density of at least 80%) (3.2 Microstructures after SPS, Table 1).
The limitation of the sintered nanocrystalline metal alloy being substantially stable at a temperature that is greater than or equal to 100 °C has been considered and determined to recite a property. The composition (i.e. Ti-xMg (x=5, 10, 15 wt%); Liu 2.1 Mechanical alloying) and structure (i.e. nanocrystalline and density of at least 80%; Liu 3.2 Microstructure after SPS, Figs. 3-4, Table 1) of the prior art product is substantially similar to that claimed. It appears the properties of the prior art product are substantially similar to those claimed, including it being stable at a temperature that is greater than or equal to 100°C (claim 94) or 300°C (claim 96). Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.MMPEP 2112(III).
Regarding claim 97, Liu teaches a Ti matrix average grain size of around 100 nm and second phase particles with a size of 100 to 200 nm (3.2 Microstructure after SPS, Figs. 3, 4).
Claims 76 and 84 are rejected under 35 U.S.C. 102(1)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qureshi (Qureshi et al. Development of low density ternary Ti-Mg-B alloy via mechanical alloying. Mat. Tech & Adv. Perf. Mat. 2002 17.3:151-164.) as applied to claim 73 above.
Claims 94-96 and 98 are rejected under 35 U.S.C. 102(1)(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qureshi (Qureshi et al. Development of low density ternary Ti-Mg-B alloy via mechanical alloying. Mat. Tech & Adv. Perf. Mat. 2002 17.3:151-164.).
Regarding claim 76, the limitation of the sintered nanocrystalline metal alloy being substantially stable at a temperature that is greater than or equal to 100 °C has been considered and determined to recite a property. The composition (i.e. Ti-Mg-B powders with 80% Ti, 10% Mg, and 10% B; Qureshi Experimental, Fig. 10) and structure (i.e. nanocrystalline and density of at least 80%; Qureshi Characterization of HIP’d Compacts, Fig. 11) of the prior art product is substantially similar to that claimed. It appears the properties of the prior art product are substantially similar to those claimed, including it being stable at a temperature that is greater than or equal to 100°C. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.MMPEP 2112(III).
Regarding claim 84, the limitation of the sintered nanocrystalline metal alloy having a first grain size and a sintered material comprising Ti in the absence of the second metal having a second grain size, the first grain size being smaller than the second grain size has been considered and determined to recite a property. The composition (i.e. Ti-Mg-B powders with 80% Ti, 10% Mg, and 10% B; Qureshi Experimental, Fig. 10) and structure (i.e. nanocrystalline and density of at least 80%; Qureshi Characterization of HIP’d Compacts, Fig. 11) of the prior art product is substantially similar to that claimed. It appears the properties of the prior art product are substantially similar to those claimed, including having a first grain size and a sintered material comprising Ti in the absence of the second metal having a second grain size, the first grain size being smaller than the second grain size. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.MMPEP 2112(III).
Regarding claims 94-96, Qureshi teaches mechanical alloying (MA) Ti-Mg-B powders with 80% Ti, 10% Mg, and 10% B (i.e. metal alloy comprising Ti and a second metal, Mg, wherein Ti is the most abundant metal by atomic percentage in the sintered metal alloy) then HIPping (i.e. sintering) (Experimental, Fig. 10) with a grain size of 500 nm (i.e. nanocrystalline) and residual porosity of 0.15 vol% (i.e. density of 99.85%) (Characterization of HIP’d Compacts, Fig. 11).
The limitation of the sintered nanocrystalline metal alloy being substantially stable at a temperature that is greater than or equal to 100 °C has been considered and determined to recite a property. The composition (i.e. Ti-Mg-B powders with 80% Ti, 10% Mg, and 10% B; Qureshi Experimental, Fig. 10) and structure (i.e. nanocrystalline and density of at least 80%; Qureshi Characterization of HIP’d Compacts, Fig. 11) of the prior art product is substantially similar to that claimed. It appears the properties of the prior art product are substantially similar to those claimed, including it being stable at a temperature that is greater than or equal to 100°C (claim 94) or 300°C (claim 96). Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.MMPEP 2112(III).
Regarding claim 98, Qureshi teaches Ti-Mg-B (i.e. a third metal, B) (Experimental, Characterization of HIP’d Compacts, Fig. 10).
Claims 76 and 84 are rejected under 35 U.S.C. 102(a)(1) and alternatively under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Long (CN 104911380 Espacenet machine translation, attached) as applied to claim 73 above.
Claims 94 and 96-98 are rejected under 35 U.S.C. 102(a)(1) and alternatively under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Long (CN 104911380 Espacenet machine translation, attached).
Claim 101 is rejected under 35 U.S.C. 102(a)(1) and alternatively under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Long (CN 104911380 Espacenet machine translation, attached) as applied to claim 99 above.
Regarding claim 76, the limitation of the sintered nanocrystalline metal alloy being substantially stable at a temperature that is greater than or equal to 100 °C has been considered and determined to recite a property. The composition (i.e. Ti-6Al-4V alloy; Long [0002], [0033], [0047], [0061], [0075]) and structure (i.e. nanocrystalline and density of at least 80%; Long [0044], [0058], [0072], [0086]) of the prior art product is substantially similar to that claimed. It appears the properties of the prior art product are substantially similar to those claimed, including it being stable at a temperature that is greater than or equal to 100°C. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.MMPEP 2112(III).
Regarding claim 84, the limitation of the sintered nanocrystalline metal alloy having a first grain size and a sintered material comprising Ti in the absence of the second metal having a second grain size, the first grain size being smaller than the second grain size has been considered and determined to recite a property. The composition (i.e. Ti-6Al-4V alloy; Long [0002], [0033], [0047], [0061], [0075]) and structure (i.e. nanocrystalline and density of at least 80%; Long [0044], [0058], [0072], [0086]) of the prior art product is substantially similar to that claimed. It appears the properties of the prior art product are substantially similar to those claimed, including having a first grain size and a sintered material comprising Ti in the absence of the second metal having a second grain size, the first grain size being smaller than the second grain size. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.MMPEP 2112(III).
Regarding claims 94 and 96, Long teaches Examples 1-4 of an ultra-fine-grained Ti-6Al-4V alloy ([0002], [0033], [0047], [0061], [0075]) manufactured by milling powder then sintering ([0037], [0051], [0065], [0079]). 
Claim 72
Density: at least 80%
Nanocrystalline


Long Example
Long Density
Long Grain Size Range
Long Average Grain Size
Long Citation
1
99%
300 nm - 1 um
660 nm
[0044]
2
100%
300 nm -1 um
669 nm
[0058]
3
99%
100 – 600 nm
305 nm
[0072]
4
99%
100 – 500 nm
255 nm
[0086]


The limitation of the sintered nanocrystalline metal alloy being substantially stable at a temperature that is greater than or equal to 100 °C has been considered and determined to recite a property. The composition (i.e. Ti-6Al-4V alloy; Long [0002], [0033], [0047], [0061], [0075]) and structure (i.e. nanocrystalline and density of at least 80%; Long [0044], [0058], [0072], [0086]) of the prior art product is substantially similar to that claimed. It appears the properties of the prior art product are substantially similar to those claimed, including it being stable at a temperature that is greater than or equal to 100°C (claim 94) or 300°C (claim 96). Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.MMPEP 2112(III).
Regarding claim 97, Long teaches Example 4 has an average grain size of 255 nm ([0086]).
Regarding claim 98, Long teaches Examples 1-4 of Ti-6Al-4V alloy ([0002], [0033], [0047], [0061], [0075]).
Regarding claim 101, the limitation of the sintered nanocrystalline metal alloy being substantially stable at a temperature that is greater than or equal to 100 °C has been considered and determined to recite a property. The composition (i.e. Ti-6Al-4V alloy; Long [0075]) and structure (i.e. nanocrystalline and density of at least 80%; Long [0086]) of the prior art product is substantially similar to that claimed. It appears the properties of the prior art product are substantially similar to those claimed, including it being stable at a temperature that is greater than or equal to 100°C. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103.MMPEP 2112(III).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 80, 85, and 88-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (Liu et al. Powder metallurgical low-modulus Ti-Mg alloys for biomedical applications. Materials Science and Engineering C 56 (2015) 241-250.) as applied to claim 73 above, and further in view of Murray (Murray. The Mg-Ti (Magnesium-Titanium) System. Bulletin of Alloy Phase Diagrams. Vol. 7 No. 3 1986 245-247.).
Regarding claim 80, Liu teaches a Ti-xMg (x = 5, 10, 15 wt%) alloy (2.1 Mechanical alloying), but is silent to the second metal (i.e. Mg) exhibiting a miscibility gap with Ti.
Murray teaches the Mg-Ti binary alloy phase diagram (Fig. 1) exhibits a miscibility gap (Thermodynamics).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for second metal, Mg, of Liu to exhibit a miscibility gap with Ti because it is known to do so (Murray Fig. 1, Thermodynamics).
Regarding claim 85, Liu is silent to the solubility of Ti in Mg.
Murray teaches the Mg-Ti binary alloy phase diagram (Fig. 1). The presence of Mg in the inset depicting the right side of the diagram indicates that Ti is at least partially soluble in Mg.
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for Ti to be at least partially soluble in the second metal, Mg, of Liu because it is known to do so (Murray Fig. 1).
Regarding claims 88, 89, and 91, Liu teaches a spark plasma sintered (2.2 Spark plasma sintering) Ti-xMg (x = 5, 10, 15 wt%) (about 9, 18, and 26 at%; i.e. a metal alloy comprising Ti and a second metal, Mg) (2.1 Mechanical alloying) with a Ti matrix grain size of around 100 nm and second phase particles with a size of 100 to 200 nm (i.e. nanocrystalline) (3.2 Microstructures after SPS, Figs. 3, 4) and relative densities of 99.68, 99.44, or 93.49% (i.e. relative density of at least 80%) (3.2 Microstructures after SPS, Table 1).
Liu teaches a Ti-xMg (x = 5, 10, 15 wt%) alloy (2.1 Mechanical alloying), but is silent to the second metal (i.e. Mg) exhibiting a miscibility gap with Ti.
Murray teaches the Mg-Ti binary alloy phase diagram (Fig. 1) exhibits a miscibility gap (Thermodynamics).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for second metal, Mg, of Liu to exhibit a miscibility gap with Ti because it is known to do so (Murray Fig. 1, Thermodynamics).
Regarding claim 90, the limitation of the sintered nanocrystalline metal alloy being substantially stable at a temperature that is greater than or equal to 100 °C has been considered and determined to recite a property. The composition (i.e. Ti-xMg (x=5, 10, 15 wt%); Liu 2.1 Mechanical alloying) and structure (i.e. nanocrystalline and density of at least 80%; Liu 3.2 Microstructure after SPS, Figs. 3-4, Table 1) of the prior art product is substantially similar to that claimed. It appears the properties of the prior art product are substantially similar to those claimed, including it being stable at a temperature that is greater than or equal to 100°C. 
Regarding claim 92, Liu teaches a Ti matrix average grain size of around 100 nm and second phase particles with a size of 100 to 200 nm (3.2 Microstructure after SPS, Figs. 3, 4).
Claims 80, 85, 88-91, and 93 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qureshi (Qureshi et al. Development of low density ternary Ti-Mg-B alloy via mechanical alloying. Mat. Tech & Adv. Perf. Mat. 2002 17.3:151-164.) as applied to claim 73 above, and further in view of Murray (Murray. The Mg-Ti (Magnesium-Titanium) System. Bulletin of Alloy Phase Diagrams. Vol. 7 No. 3 1986 245-247.).
Regarding claim 80, Qureshi teaches Ti-Mg-B with 80% Ti, 10% Mg, and 10% B (Experimental), but is silent to the second metal (i.e. Mg) exhibiting a miscibility gap with Ti.
Murray teaches the Mg-Ti binary alloy phase diagram (Fig. 1) exhibits a miscibility gap (Thermodynamics).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for second metal, Mg, of Qureshi to exhibit a miscibility gap with Ti because it is known to do so (Murray Fig. 1, Thermodynamics).
Regarding claim 85, Qureshi teaches a solid solubility of 28 wt% Mg in Ti (Characterization of Mechanically Alloyed Powder), but is silent to the solubility of Ti in Mg.
Murray teaches the Mg-Ti binary alloy phase diagram (Fig. 1). The presence of Mg in the inset depicting the right side of the diagram indicates that Ti is at least partially soluble in Mg.
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for Ti to be at least partially soluble in the second metal, Mg, of Qureshi because it is known to do so (Murray Fig. 1).
Regarding claims 88 and 89, Qureshi teaches mechanical alloying (MA) Ti-Mg-B powders with 80% Ti, 10% Mg, and 10% B (i.e. metal alloy comprising Ti and a second metal, Mg) then HIPping (i.e. sintering) (Experimental, Fig. 10) with a grain size of 500 nm (i.e. nanocrystalline) and residual porosity of 0.15 vol% (i.e. density of 99.85%) (Characterization of HIP’d Compacts, Fig. 11).
Qureshi teaches Ti-Mg-B with 80% Ti, 10% Mg, and 10% B (Experimental), but is silent to the second metal (i.e. Mg) exhibiting a miscibility gap with Ti.
Murray teaches the Mg-Ti binary alloy phase diagram (Fig. 1) exhibits a miscibility gap (Thermodynamics).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for second metal, Mg, of Qureshi to exhibit a miscibility gap with Ti because it is known to do so (Murray Fig. 1, Thermodynamics).
Regarding claim 90, the limitation of the sintered nanocrystalline metal alloy being substantially stable at a temperature that is greater than or equal to 100 °C has been considered and determined to recite a property. The composition (i.e. Ti-Mg-B powders with 80% Ti, 10% Mg, and 10% B; Qureshi Experimental, Fig. 10) and structure (i.e. nanocrystalline and density of at least 80%; Qureshi Characterization of HIP’d Compacts, Fig. 11) of the prior art product is substantially similar to that claimed. It appears the properties of the prior art product are substantially similar to those claimed, including it being stable at a temperature that is greater than or equal to 100°C. 
Regarding claim 91, Qureshi teaches Ti-Mg-B with 80% Ti, 10% Mg, and 10% B (Experimental). If the % taught by Qureshi is at% then 10% Mg falls within the claimed range. If the % taught by Qureshi is wt% then 10 wt% Mg is equivalent to about 14 at% Mg.
Regarding claim 93, Qureshi teaches Ti-Mg-B (i.e. a third metal, B) (Experimental, Characterization of HIP’d Compacts, Fig. 10).
Claims 80, 85, 88, 90-93 are rejected under 35 U.S.C. 102(a)(1) and alternatively under 35 U.S.C. 102(a)(2) as being anticipated by Long (CN 104911380 Espacenet machine translation, attached) as applied to claim 73 above, and further in view of Ohnuma (Ohnuma et al. Acta Mater., Vol 48 (No. 12), 2000, p 3113-3124.).
Regarding claim 80, Long teaches Examples 1-4 of an ultra-fine-grained Ti-6Al-4V alloy ([0002], [0033], [0047], [0061], [0075]), but is silent to the second metal (i.e. Al) exhibiting a miscibility gap with Ti.
Ohnuma teaches the Al-Ti binary alloy phase diagram (Fig. 10), which exhibits a miscibility gap.
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for second metal, Al, of Long to exhibit a miscibility gap with Ti because it is known to do so (Ohnuma Fig. 10).
Regarding claim 85, Liu is silent to the solubility of Ti in Al.
Ohnuma teaches the Al-Ti binary alloy phase diagram (Fig. 10). The presence of Al on the right side of the diagram indicates that Ti is at least partially soluble in Al.
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for Ti to be at least partially soluble in the second metal, Al, of Long because it is known to do so (Ohnuma Fig. 10).
Regarding claim 88, Long teaches Examples 1-4 of an ultra-fine-grained Ti-6Al-4V alloy ([0002], [0033], [0047], [0061], [0075]) manufactured by milling powder then sintering ([0037], [0051], [0065], [0079]). 
Claim 72
Density: at least 80%
Nanocrystalline


Long Example
Long Density
Long Grain Size Range
Long Average Grain Size
Long Citation
1
99%
300 nm - 1 um
660 nm
[0044]
2
100%
300 nm -1 um
669 nm
[0058]
3
99%
100 – 600 nm
305 nm
[0072]
4
99%
100 – 500 nm
255 nm
[0086]


Long is silent to the second metal (i.e. Al) exhibiting a miscibility gap with Ti.
Ohnuma teaches the Al-Ti binary alloy phase diagram (Fig. 10), which exhibits a miscibility gap.
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for second metal, Al, of Long to exhibit a miscibility gap with Ti because it is known to do so (Ohnuma Fig. 10).
Regarding claim 90, the limitation of the sintered nanocrystalline metal alloy being substantially stable at a temperature that is greater than or equal to 100 °C has been considered and determined to recite a property. The composition (i.e. Ti-6Al-4V alloy; Long [0002], [0033], [0047], [0061], [0075]) and structure (i.e. nanocrystalline and density of at least 80%; Long [0044], [0058], [0072], [0086]) of the prior art product is substantially similar to that claimed. It appears the properties of the prior art product are substantially similar to those claimed, including it being stable at a temperature that is greater than or equal to 100°C. 
Regarding claim 91, Long teaches Examples 1-4 of Ti-6Al-4V (i.e. 90 wt% Al, 6 wt% Al, 4 wt% V; 86.2 at% Al, 10.2 at% Al, 3.6 at% V).
Regarding claim 92, Long teaches Examples 3 and 4 have an average grain size of 305 nm and 255 nm, respectively ([0072], [0086]).
Regarding claim 93, Long teaches Examples 1-4 of Ti-6Al-4V alloy ([0002], [0033], [0047], [0061], [0075]).
Related Art
Suryanarayana (Suryanarayana et al. Nanocrystalline titanium-magnesium alloys through mechanical alloying. J. Mater. Res., Vol. 5, No. 9, Sep 1990. 1880-1886.)
Suryanarayana teaches a Ti-9 wt% Mg (84 at% Ti, 16 at% Mg) powder mixture (i.e. a metal alloy comprising Ti and a second metal wherein Ti is the most abundant metal by atomic percentage in the metal alloy) consolidated incompletely by hot isostatic pressing or vacuum hot pressing (i.e. sintered) (II. Experimental Procedure paras. 1-2) with two types of grains- one about 0.4 um (400 nm) in size and one about 10 to 15 nm in size (i.e. nanocrystalline) (III. Results paras. 2-3, IV. Discussion para. 2, Fig. 1).
Crosby (Crosby et al. Enhanced in Ti-6Al-4V sintering via nanostructured powder and spark plasma sintering. Powder Metallurgy. 2014 Jan 15; 57 (2): 147-154.)
	Crosby teaches sintered Ti-6Al-4V (abstract) with nanometer crystallite sizes (Table 1) with densities of at least 95% (Table 2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735